70 F.3d 1262
76 A.F.T.R.2d 95-8001
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert James KENNY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee,andInternal Revenue Service, Defendant.
No. 95-2460.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 22, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert E. Payne, District Judge.  (CA-95-263-3) Judge.
Robert James Kenny, Appellant Pro Se.  Gary R. Allen, Jonathan Samuel Cohen, Roger Edward Cole, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;   Robert William Jaspen, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
PER CURIAM:


1
Robert James Kenny appeals from the district court's order dismissing his complaint in which he sought $3 billion in damages from the Internal Revenue Service for its refusal to provide him with the proper tax forms, thereby depriving him of his right to file a tax return since 1978.  Our review of the record and the district court's opinion reveals that this appeal is without merit.  Accordingly, although we grant Kenny's motion to proceed in forma pauperis, we affirm on the reasoning of the district court.*  Kenny v. United States, No. CA-263-3 (E.D.Va. July 18, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In light of this disposition, Kenny's motions to expedite and to oppose the Appellee's request for an extension of time to file its informal brief are denied as moot